Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 2, 9 and 12 are objected to because each of the claims use the term “bushing” to refer to an outer tube, while its conventional meaning is a lining for a hole that provides an interface between said hole and a part disposed through the hole. This inconsistent claim terminology appears to be the result of a literal/machine translation into English from a foreign document. In light of the drawing figures, the term has been interpreted to mean an outer tube.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 9-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Note: where applicant intends to act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In this instance, the written description fails to clearly redefine the claim term. 
Claim 9 recites the limitation "the adjusting screw" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a support spindle" in line 2. This limitation sets forth that the invention requires a spindle in addition to, and distinct from, the spindle introduced in base claim 9. In light of the specification, it appears this limitation should further define the spindle of claim 9. Currently, this limitation fails to clearly define the structure that makes up the stool and thus renders the claim indefinite.
  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makoski (US 1783661).
Claim 9- Makoski shows a height adjustable table having structure as claimed and being capable of functioning as an adjustable stool, the table comprising: 
a threaded seat support spindle (3); a support (7); 
an outer tube (5, “bushing”) vertically supported by the support and sleeved outside the threaded seat support spindle (3), the sleeve (5) being internally provided with a nut (11, 4) fit with the threaded seat support spindle (fig. 2); 
a pad (15) with a fitting mesa (as best understood, the wall of the opening receiving the end of the screw 3 is a fitting mesa), the fitting mesa being arranged between the threaded seat support spindle (3) and the sleeve (the cross-section in fig. 1 shows the wall of the pad opening is disposed between the end of the spindle 3 and the sleeve 5), a bottom of the adjusting screw being installed in the fitting mesa and in interference fit with the pad (pg. 1- ln 71-72); and
a movable gap being formed between an outer wall of the pad (15) and an inner wall of the sleeve (pg. 1- ln 73-76), which facilitates vertical movement of the screw (3). 
.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makoski (US 1783661) in view of Yoon (US 6079690).
Claim 1- Makoski shows a height adjustable table having structure as claimed and being capable of functioning as an adjustable stool, the table comprising: 
an adjusting screw (3) comprising a threaded seat support spindle and a top spindle head (shown fitted into part 2, fig. 1); 
a tabletop assembly (1, 2) structured according to the claimed stool seat assembly, comprising: a stool seat (the tabletop 1 being capable of providing a sitting device and therefore meeting the limitation of a “seat”), a connecting frame (2) connected with a bottom of the stool seat (1), the connecting frame is opened with an 
an underframe assembly, comprising: a support (7), an outer tube (5, “bushing”) arranged at a middle of the support and sleeved outside the adjusting screw, the sleeve (5) being internally provided with a nut (11, 4) fit with the threaded seat support spindle (fig. 2), and 
a pad (15) with a fitting mesa (as best understood, the wall of the opening receiving the end of the screw 3 is a fitting mesa), the fitting mesa being arranged between the adjusting screw and the sleeve (the cross-section in fig. 1 shows the wall of the pad opening is disposed between the end of the screw 3 and the sleeve 5), a bottom of the adjusting screw being installed in the fitting mesa and in interference fit with the pad (pg. 1- ln 71-72), a movable gap being formed between an outer wall of the pad (15) and an inner wall of the sleeve (pg. 1- ln 73-76), the gap facilitating the vertical movement of the screw (3). 
Makoski does not teach that the dimension of the movable gap ranges from 0.070 mm to 0.250 mm; however, selecting a spatial dimension between telescoping parts based on its suitability for facilitating stabilized longitudinal movement of one part along another coaxial part is considered a matter of design choice.  Makoski teaches that the pad is provided to facilitate vertical adjustment of the screw (3) along the sleeve (5) while stabilizing movement in other directions (pg. 1- ln 73-76, fig. 1). Accordingly, the selection of the dimension for the movable gap between the pad and the sleeve, to be within 0.07 and 0.25 mm as claimed, would have been an obvious matter of design 
Makoski does not teach that the material comprising the pad is rubber; however, selecting a material for the pad that is suitable for supporting and facilitating adjustment of the screw is considered a matter of design choice based on structure well-known in the art. Yoon shows an adjusting screw and an underframe assembly (fig. 2) similar to that of Makoski, wherein the screw (90) is fit within an elongate sleeve and a pad (60) arranged between the screw and the sleeve is made of rubber. Yoon teaches that the configuration is conventional and well-known in the art (col. 1). Moreover, rubber material is well-known, to a person of ordinary skill in the art, to provide noise reduction as well as resilient and stabilizing support to an adjustment device’s component(s). Accordingly, the selection of rubber as a suitable material for the screw-receiving pad of Makoski would have been an obvious matter of design choice to a person of ordinary skill since the selection of a known material based on its suitability for the intended use involves only routine skill in the art. 

Claim 2- Makoski and Yoon teach the anti-wobbling adjustable height stool of claim 1, and Makoski further teaches that the connecting frame (2) comprises a supporting plate fixedly connected with the stool seat (pg. 1, ln 39-40) and an installation tube “bushing” (threaded sleeve part 4) arranged at a bottom of the connecting frame (fig. 1). 
Claim 4- Makoski and Yoon teach the anti-wobbling adjustable height stool of claim 1, and Makoski further teaches wherein a limit boss (shown, not designated) is 
Claim 5- Makoski and Yoon teach the anti-wobbling adjustable height stool of claim 1, and Makoski further teaches wherein a nut (10) is arranged at a bottom of the pad (fig. 1). Yoon further teaches including a nut (70) and washer (42/ 44) with the pad (60), wherein the nut and washer provide their respective conventional functions of securing a bolt/screw and distributing the load exerted on a bolt/screw. Based on these teachings, the stool of Makoski and Yoon would yield the predictable result of comprising a washer and nut arranged at a bottom of the rubber pad.  
Claim 6- Makoski and Yoon teach the anti-wobbling adjustable height stool of claim 5, and Makoski teaches that the nut (10) and pad (15) are connected by a plurality of bolts (9). Accordingly, Makoski and Yoon teach wherein the washer and the rubber pad would be connected by a plurality of bolts.  

Claim 10- Makoski discloses the claimed stool of claim 9, but does not teach that the material comprising the pad is rubber; however, selecting a material for the pad that is suitable for supporting and facilitating adjustment of the spindle is considered a matter of design choice based on structure well-known in the art. Yoon teaches an adjusting spindle assembly (fig. 2) similar to that of Makoski, wherein the spindle (90) is fit within an elongate sleeve and a pad (60) arranged between the spindle and the sleeve is made of rubber. Yoon teaches that the configuration is conventional and well-known in the art (col. 1). Moreover, rubber material is well-known, to a person of . 


Claims 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makoski and Yoon as applied to claim 1 above, and further in view of Fuhrmann (US 482553).
Claim 3- Makoski and Yoon teach the anti-wobbling adjustable height stool of claim 3, but they do not teach wherein the stool seat and the supporting plate are connected by a plurality of rivets. Fuhrmann teaches a height adjustable stool, similar in structure to that of Makoski, that comprises an adjusting screw (F), and a stool seat assembly (A) having a connecting frame (B); wherein the connecting frame (B) comprises a supporting plate fixedly connected with the stool seat (A’) by a plurality of rivets (the figure shows a pair of threaded rivets are disposed near the outer sides of the plate B). Fuhrmann teaches that the rivets function to secure the seat to the plate as well as the screw (pg. 1, ln 23-24). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat and connecting frame of Makoski with securing rivets, as taught by Fuhrmann, in order to properly attach the seat and connecting frame.

Claim 8- Makoski, Yoon and Fuhrmann teach the anti-wobbling adjustable height stool of claim 7, and Fuhrmann further teaches wherein the supporting plate (B) is provided with a positioning mesa for accommodating the installation recess (as best understood, the wall of the opening in the plate that receives the head of the rivet is a positioning mesa that accommodates the installation recess of the seat via alignment with said recess).  

Claims 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makoski (US 1783661).
Claim 11- Makoski discloses the claimed stool of claim 9, but does not teach that the dimension of the movable gap ranges from 0.070 mm to 0.250 mm; however, selecting a spatial dimension between telescoping parts based on its suitability for facilitating stabilized longitudinal movement of one part along another coaxial part is considered a matter of design choice.  Makoski teaches that the pad is provided to facilitate vertical adjustment of the spindle (3) along the sleeve (5) while stabilizing movement in other directions (pg. 1- ln 73-76, fig. 1). Accordingly, the selection of the dimension for the movable gap between the pad and the sleeve, to be within 0.07 and 0.25 mm as claimed, would have been an obvious matter of design choice to a person 

Claim 13- Makoski discloses the claimed stool of claim 9, further comprising the support spindle (3) having a cylinder-shaped top spindle head (fig. 1-2) and a tabletop assembly structured according to the claimed stool seat assembly (1, 2), comprising: 
a stool seat (tabletop 1, being capable of providing a sitting device and therefore meeting the limitation of a “seat”), a connecting frame (2) connected with a bottom of the stool seat (1), the connecting frame is opened with a cylinder-shaped installation hole (shown, not designated), and the spindle head penetrating through and being arranged in the cylinder-shaped installation hole to enable a tight fit of the cylinder-shaped spindle head with the connecting frame (pg. 1, ln 40-42).
Makoski does not teach the support spindle having a cone-shaped top spindle head and a cone-shaped installation hole; however, selecting the shape of inter-fitting parts in a stool assembly is considered a matter of design choice based on structure well-known in the art for yielding the predictable structural configuration. Makoski teaches that the matched cylinder-shaping of the spindle head and installation hole yields the claimed fit of the spindle to the connecting frame (pg. 1, ln 40-42, fig. 1). Because the cylinder-shape taught by Makoski yields the claimed fit enabled by the recited cone shape, it would have been an obvious design choice to a person of ordinary skill in the art to select the claimed cone shape in place of the cylinder shape in order to achieve the predictable result of enabling a tight fit of the spindle to the connecting frame. 

Claim 14- Makoski shows a height adjustable table having structure as claimed and being capable of functioning as an adjustable stool, the table comprising: a support spindle (3) having a cylinder-shaped top spindle head (fig. 1-2) and a tabletop assembly structured according to the claimed stool seat assembly (1, 2), comprising: 
a stool seat (tabletop 1, being capable of providing a sitting device and therefore meeting the limitation of a “seat”), and a connecting frame (2) connected with a bottom of the stool seat (1), the connecting frame is opened with a cylinder-shaped installation hole (shown, not designated), and the spindle head penetrating through and being arranged in the cylinder-shaped installation hole to enable a tight fit of the cylinder-shaped spindle head with the connecting frame (pg. 1, ln 40-42).
Makoski does not teach the support spindle having a cone-shaped top spindle head and a cone-shaped installation hole; however, selecting the shape of inter-fitting parts in a stool assembly is considered a matter of design choice based on structure well-known in the art for yielding the predictable structural configuration. Makoski teaches that the matched cylinder-shaping of the spindle head and installation hole yields the claimed fit of the spindle to the connecting frame (pg. 1, ln 40-42, fig. 1). Because the cylinder-shape taught by Makoski yields the claimed fit enabled by the recited cone shape, it would have been an obvious design choice to a person of ordinary skill in the art to select the claimed cone shape in place of the cylinder shape in order to achieve the predictable result of enabling a tight fit of the spindle to the connecting frame. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makoski in view of Fuhrmann (US 482553).
Claim 15- Makoski teaches the anti-wobbling stool of claim 14, but does not teach wherein the stool seat has an installation recess and the connecting frame has a positioning mesa accommodating the installation recess, and the stool seat is fixed to the connecting frame by a rivet located through the installation recess and the positioning mesa.  
Fuhrmann teaches a height adjustable stool, similar in structure to that of Makoski, that comprises a support spindle (F), and a stool seat assembly (A) having a stool seat (A’) and a connecting frame (B); wherein the stool seat (A’) has an installation recess (the figure shows the seat A’ has a recess into which a threaded rivet is installed) and the connecting frame (B) has a positioning mesa accommodating the installation recess (as best understood, the wall of the opening in the plate that receives the head of the rivet is a positioning mesa that accommodates the installation recess of the seat via alignment with said recess), and the stool seat (A’) is fixed to the connecting frame (B) by a rivet (the figure shows a pair of rivets) located through the installation recess and the positioning mesa.  Fuhrmann teaches that the rivets function to secure the seat to the plate as well as the screw (pg. 1, ln 23-24). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat and connecting frame of Makoski with securing rivets and rivet openings, as taught by Fuhrmann, in order to properly attach the seat and connecting frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636